                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Rashawn Donnell Williams,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:21-cv-00259-RJC
                                      )             3:18-cr-00117-RJC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 15, 2021 Order.

                                               June 15, 2021




         Case 3:21-cv-00259-RJC Document 3 Filed 06/15/21 Page 1 of 1
